EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 4/13/2022.
The application has been amended as follows:
1. 	(Original) A method of drilling a varying diameter bore, comprising:
providing a tubular element having a proximal end and a distal end;
providing a bone material removal device having a longitudinal axis and comprising a shaft having a drilling tip and a selectably openable cutting tooth at a first end of said bone material removal device, wherein said bone material removal device is coupled to an actuator at said tubular element proximal end, wherein said actuator comprises a rotatable coupling comprising at least one slot in a wall of said tubular element proximal end;
forming an initial bore in a bone of a patient while pushing said drilling tip into a bone of a patient in a distal direction and rotating the bone material removal device in a first rotational drilling direction;
rotating said actuator in a first rotational actuating direction thus bringing said cutting tooth from a closed retracted position to an open position;
reversing the drilling rotational direction to a second rotational drilling direction; and
forming an undercut bore in said bone by said cutting tooth, while pulling the bone material removal device in a proximal direction and continuing rotating the bone material removal device in said second rotational drilling direction.
2. 	(Original) A method according to claim 1, said method further including, before said reversing, stopping said rotating of the bone material removal device in the first direction.
3. 	(Currently Amended) A method according to claim 2, wherein a lever is engageable with at least part of said bone material removal device, said stopping including pressing said lever thereby applying a force to [[a ]]said shaft to stop rotation of the shaft.
4. 	(Original) A method according to claim 1, wherein said bringing said cutting tooth from a closed position to an open position includes moving said cutting tooth in a direction perpendicular to said longitudinal axis.
5. 	(Original) A method according to claim 1, wherein said bringing said cutting tooth from a closed position to an open position includes rotating said cutting tooth about an axis perpendicular to said longitudinal axis.
6. 	(Original) A method according to claim 1, wherein said actuator includes a first adjustment portion and a second adjustment portion, whereby said first adjustment portion is rotatable in increments relative to said second adjustment portion to thereby to incrementally bring said cutting tooth from said closed position to said open position, each said increment of said rotation of said first adjustment portion relative to said second adjustment portion in said first rotational actuating direction urges said cutting tooth further towards said open position.
7. 	(Original) A method according to claim 6, wherein said second adjustment portion includes a marking scale, wherein at least one of a degree of opening of said cutting tooth between said closed and open positions and a diameter of an undercut bore in the bone is shown in said marking scale.
8. 	(Original) A method according to claim 1, wherein said slot has a longitudinal axis, said axis being at an angle relative to said shaft, and wherein said angle determines a ratio of axial displacement of said shaft in respect to amount of rotation of said actuator.
9. 	(Original) A method according to claim 1, wherein said rotating said actuator includes rotating a portion of said actuator at least partially in a spiral path about said bone material removal device.
10. 	(Original) A method according to claim 1, wherein said rotatable coupling comprises a threaded portion at a proximal end of said shaft interthreaded with a threaded portion of said actuator, whereby said rotating said actuator causes rotation of said threaded shaft.
11. 	(Original) A method according to claim 1, wherein said actuator comprises at least one eccentric rotatable mass.
12. 	(Original) A method of claim 11, wherein said actuator includes pins configured to travel along said slot;
wherein said rotating said actuator includes causing said pins to travel along said slot; and
wherein at least partial rotation of said actuator in the first rotational actuating direction includes moving said pins within said slot from a first slot position to a second slot position and bringing said cutting tooth to travel from the closed position to the open position.
13. 	(Currently Amended) A method according to claim 1, wherein said cutting tooth comprises at least one resilient portion, wherein at least a portion of said cutting tooth engages said tubular element via said resilient portion when said cutting tooth is in a closed position, [[and]] wherein said cutting tooth engages said distal end of said tubular element via said resilient portion of said cutting tooth, and wherein said resilient portion exerts constant bias in a radially inward direction that resists outward radial extension of the cutting tooth, when said cutting tooth is in said closed position.
14. 	(Original) A method according to claim 1, wherein at least partial rotation of said actuator displaces said shaft axially;
wherein said cutting tooth is positioned in said tubular element distal end to interfere with a path of axial displacement of said shaft; and
wherein at least partial rotation of said actuator in the first rotational actuating direction displaces said shaft axially distally relative to said tubular element, said axially displaced shaft, being engaged with at least a portion of said cutting tooth, brings said tooth to travel from said closed retracted position to said open extended position in which at least a portion of said cutting tooth extends in a radial direction beyond an outside surface of said tubular element.
15. 	(Original) A device for drilling a varying diameter bore, comprising:
a tubular element having a proximal end and a distal end;
a bone material removal device having a longitudinal axis and comprising a shaft having a drilling tip and a selectably openable cutting tooth at a first end of said bone material removal device;
an actuator at said tubular element proximal end, wherein said bone material removal device is coupled to said actuator, said actuator comprising a rotatable coupling comprising at least one slot in a wall of said tubular element proximal end;
wherein said actuator is at least partially rotatable in a first rotational actuating direction, wherein said at least partial rotation of said actuator in the first rotational actuating direction is associated with a corresponding bringing of said cutting tooth to travel from a retracted position to an extended position.
16. 	(Currently Amended) A device according to claim 15, wherein said bone material removal device is rotatable in a first rotational drilling direction;
said device further including a lever engageable with at least part of said bone material removal device, wherein said lever is configured to apply a force to [[a ]]said shaft to stop rotation of said shaft.
17. 	(Original) A device according to claim 15, wherein said cutting tooth is configured to move in a direction perpendicular to said longitudinal axis when being brought from the closed position to the open position.
18. 	(Original) A device according to claim 15, wherein said actuator includes a first adjustment portion and a second adjustment portion, whereby said first adjustment portion is rotatable in increments relative to said second adjustment portion, said incremental rotation of said first adjustment portion relative to said second adjustment portion associated with a corresponding bring of said cutting tooth from said closed position to said open position, each said increment of said rotation of said first adjustment portion relative to said second adjustment portion in said first rotational actuating direction configured to urge said cutting tooth further towards said open position.
19. 	(Original) A device according to claim 15, wherein said slot has a longitudinal axis, said axis being at an angle relative to said shaft, and wherein said angle determines a ratio of axial displacement of said shaft in respect to amount of rotation of said actuator.
20. 	(Original) A device according to claim 15, wherein a portion of said actuator is configured to rotate at least partially in a spiral path about said bone material removal device.
21. 	(Original) A device according to claim 15, wherein said rotatable coupling comprises a threaded portion at a proximal end of said shaft interthreaded with a threaded portion of said actuator, whereby said rotation of said actuator is associated with a corresponding rotation of said threaded shaft.
22. 	(Original) A device according to claim 15, wherein said actuator comprises at least one eccentric rotatable mass.
23. 	(Original) A device of claim 22, wherein said actuator includes pins configured to travel along said slot;
wherein said pins are configured to travel along said slot when said actuator is rotated; and
wherein said at least partial rotation of said actuator in the first rotational actuating direction is associated with a corresponding movement of said pins within said slot from a first slot position to a second slot position and a bringing of said cutting tooth to travel from the closed position to the open position.
24. 	(Original) A device according to claim 15, wherein said at least partial rotation of said actuator is associated with a corresponding displacement of said shaft axially;
wherein said cutting tooth is positioned in said tubular element distal end to interfere with a path of axial displacement of said shaft; and
wherein said at least partial rotation of said actuator in the first rotational actuating direction is associated with a corresponding displacement of said shaft axially distally relative to said tubular element wherein said axially displaced shaft, being engaged with at least a portion of said cutting tooth, is configured to bring said tooth to travel from said closed retracted position to said open extended position in which at least a portion of said cutting tooth extends in a radial direction beyond an outside surface of said tubular element.

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Llorach (US 2009/0254092) discloses an apparatus/method involving a tubular element (e.g. 1) and a tooth (e.g. 2) positionable in a closed configuration (e.g. Fig. 1) or an open configuration (e.g. Fig. 2) but fails to disclose at least an actuator and slot as claimed. There would have been no obvious reason to modify the Llorach apparatus/method to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Llorach apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the Llorach reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. 

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775